Appeal from a decision of the Workmen’s Compensation Board, filed July 14, 1971. Claimant had injured 'his left foot and ankle in 1966 when he fell during the course of his employment with Aetna Window Cleaning Company. On April 28, 1970 while claimant, now a foundry worker for Thomas Foundry, Inc., was carrying a heavy ladle of molten aluminum with a co-worker, his left ankle gave out. He fell, striking a mold and injuring his back. The board found that the “ fall and back injury is an accidental injury within the meaning of the Workmen’s Compensation Law and that disability is the result thereof ”. This finding is supported by substantial evidence (see 1 Larson, Workmen's Compensation Law, § 13.12; see, also, Matter of Morrison v. Congregation Sons of Israel, 28 A D 2d 1031; Matter of Grosskopf v. White Motor Co., 9 A D 2d 589). Decision affirmed, with one bill of costs to respondents filing briefs. Herlihy, P. J., Greenblott, Simons, Kane and Reynolds, JJ., concur.